J-A07012-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :    IN THE SUPERIOR COURT OF
                                               :         PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    TODD JOHN DIXON                            :
                                               :
                       Appellant               :    No. 947 MDA 2019

        Appeal from the Judgment of Sentence Entered February 6, 2019
    In the Court of Common Pleas of Lackawanna County Criminal Division at
                       No(s): CP-35-CR-0002899-2016


BEFORE: OLSON, J., DUBOW, J., and McLAUGHLIN, J.

MEMORANDUM BY OLSON, J.:                                    FILED JUNE 18, 2020

       Appellant, Todd John Dixon, appeals from the judgment of sentence

entered on February 6, 2019, as made final by the denial of Appellant’s

post-sentence motion on May 29, 2019.              We vacate Appellant’s disorderly

conduct conviction, vacate Appellant’s judgment of sentence, and remand for

resentencing.

       During Appellant’s March 27, 2018 bench trial, Police Officer Riccardo

Godino testified that, on August 6, 2016, he was working as a police officer

for the South Abington Township Police Department.1 N.T. Trial, 3/27/18, at

17-18. That day, Officer Godino was on-duty and working a special detail to

aid the St. Benedict’s Church Picnic. He testified:

____________________________________________


1 At the time of trial, Officer Godino testified that he was a cadet with the
Pennsylvania State Police. N.T. Trial, 3/27/18, at 17.
J-A07012-20


        Four officers are typically assigned the duties of foot patrol
        and directing traffic. Officers create a temporary crosswalk
        by utilizing two marked patrol units with their emergency
        lights activated. . . . And officers are in full uniform. We
        wear the high visibility traffic vests. And two officers will
        typically cross families and people coming in and out of the
        bazaar across Newton Ransom Boulevard. The other two
        officers at that time are on foot patrol in the actual church
        picnic patrolling the grounds on foot and just ensuring officer
        presence for the safety and concern of anybody who is
        attending.

Id. at 19-20.

     Officer Godino testified that, at the time he encountered Appellant, he

and Officer Leonard Harvey were directing traffic and Officers Justin Brown

and Anthony Percival were “coming up to relieve us.” Id. at 20. He testified:

        I [had just] cross[ed] a family from the church side of the
        road to the opposite side of the road. . . . At the time in
        question, [] the family was thanking me verbally for our
        assistance in safely crossing them across the road. . . . I had
        traffic stopped on Newton Ransom Boulevard which is a
        [45-mile-per-hour] road. . . . [Newton Ransom Boulevard]
        is a main road. It’s a highway. I was in the middle of this
        highway with the intention[] of stopping any and all traffic to
        safely cross people. . . .

        [O]nce the family was completely across the road, I []
        directed my attention to another couple that was now
        crossing in the opposite direction going into the church picnic.
        When I directed my attention to this couple, I had noticed at
        the time it was [Appellant] and his wife. We made eye
        contact, [Appellant] and I. And I [] gave a nod with my head
        as if to say hello or acknowledge[] a hello. And [Appellant]
        at that point also, I assume, noticed it was [me]. [Appellant]
        recognized me. And he extended his hand out to me and
        gave me the middle finger. He also mouthed the words
        [“]fuck you[”] to me. . . .

        So, once the gesture was made to me . . . and he mouthed
        the words to me, I simply continued to look at [Appellant]


                                     -2-
J-A07012-20


        and I explained to him verbally[,] I said, “Sir, that’s not very
        professional. This is a family establishment and that would
        constitute disorderly conduct, don’t do that.” The second I
        had finished that sentence, [Appellant] rapidly and very
        aggressively came at me. He approached me in a manner in
        which, I’m still in the middle of the roadway, all of my
        attention was directed at [Appellant] at the time. [Appellant]
        got himself and his body and his face within one inch of my
        face . . . in what I took at the time as a possible fighting
        stance or manner. . . . And he proclaimed with putting his
        finger in my face[,] saying, “Do you remember me asshole?
        Well, fuck you.” At that point, I was in fear for not just my
        safety, but for the safety of [Appellant]. I was concerned. I
        wasn’t too sure what his intentions were at the time. And
        quite frankly, it happened so rapidly, I wasn’t really sure what
        his intentions were.

Id. at 20-23 and 49-50.

      Officer Godino testified that, because of Appellant’s actions:

        All of my attention was focused on [Appellant]. . . . I lost
        the ability to concentrate on the approaching traffic from in
        front of me and the traffic from behind me and all of my
        attention was now directed at [Appellant]. And my official
        job of stopping traffic or ensuring the safety of others to cross
        was not able to be done at that point.

Id. at 23.

      He further testified:

        Because of the fact that I could not concentrate on anything
        around me and I wanted to ensure that both [Appellant] and
        I were out of the danger zone of being in the middle of that
        highway, I [] told [Appellant], I said, “Let’s go, get off the
        roadway.” And at that time, [Appellant] said, “Fuck you, I’m
        not going anywhere.” And he more or less continued to carry
        on with his antics. So, I then said to [Appellant,] “Let’s go,
        you’re under arrest.”

Id. at 23-24.




                                      -3-
J-A07012-20



     As Officer Godino testified, when he placed Appellant under arrest, he

put his hands on Appellant’s shoulder and “grabbed [Appellant’s] wrist in an

attempt to put it behind his back and direct him off the roadway.” Id. at 24.

However, Officer Godino testified:

        When I put my hands on [Appellant] in an attempt to guide
        him off the roadway . . . , [Appellant] attempted to pull away
        from me. He started by pulling his arms and his shoulders
        away from me in which I then had to tighten my grip to
        ensure that he did not pull away from me entirely and I lost
        complete control. [Appellant] then, if you could imagine,
        thrusted his hip and his groin area away from me as to try to
        gain the control and be able to pull away from me. The faster
        [Appellant] went in an attempt to run away from me or flee
        or make me lose grasp of him, the quicker I had to go. And
        I was more or less behind him catching up to his pace. . . .

        [The other officers saw] the struggle I was having with
        [Appellant]. In the attempt to [gain] control of [Appellant],
        Officer[] Brown and Officer Harvey came . . . to assist me.
        One officer was on each side of me and attempted to pull
        [Appellant] by a shoulder and his lower arm in the area of his
        elbow. And thankfully with the patrol car being there, it
        ceased [Appellant’s] abilities to continue to run from police.

Id. at 24-25.

     Officer Godino testified that, during the struggle, Appellant “did not

respond to any commands.            Any commands that were given to him,

[Appellant] continued to just say, ‘Fuck you, I’m not going anywhere.’” Id.

at 25-26.

     As Officer Godino testified,

        We used [the police] vehicle as leverage. And I was trying
        to gain enough control to be able to remove my handcuffs
        from my duty belt and place them onto [Appellant] while the
        other two officers held his arms in place for me. The issue

                                      -4-
J-A07012-20


        though was [Appellant] was continuing to struggle and
        resisting from us by actively and forcefully pulling his arms
        from behind his back and trying to get them to the front of
        his body. Officers had to maintain a high amount of control
        with this because [] we weren’t sure what his actions were .
        . . we weren’t sure if he was in an attempt to pull a weapon
        from his waistband or swing at officers in a manner. So I was
        able to get my handcuffs out while Officer Harvey and Officer
        Brown assisted me. And handcuffs were eventually placed
        on [Appellant] and secured behind his back in which time he
        continued to fight and resist our attempt to gain control.

Id. at 26.

      As Officer Godino testified, after Appellant was handcuffed, Appellant’s

wife walked back towards them and began recording the incident on her cell

phone. When Appellant saw his wife recording the incident, Appellant started

“just screaming uncontrollably and very loudly.” Id. at 28. The officers asked

Appellant whether anything was wrong and Appellant “did not respond

verbally in any way . . . [h]e just continued to scream.” Id. at 28-29. Further,

Officer Godino testified, Appellant then “dropped all of his weight . . . [h]e just

passively resisted by going limp and officers had to hold him up at this point.”

Id. at 30.

      The officers called for Emergency Medical Technicians (“EMTs”) to

evaluate Appellant.    Id.   To aid the EMTs in evaluating Appellant, Officer

Godino eventually removed Appellant’s handcuffs. Id. at 31-32. Appellant

then cooperated enough to lie down onto the EMTs’ stretcher and enter the

ambulance, where volunteer Kelsey Landsiedel attempted to aid Appellant.

Id. at 32 and 86-89.




                                       -5-
J-A07012-20



      Ms. Landsiedel testified that, once Appellant was placed on the

ambulance, the ambulance drove off towards the hospital. She testified that,

while in the back of the ambulance, she took Appellant’s vital signs and began

helping Appellant. Id. at 89-90. However, Appellant would not respond to

her inquiries. She testified that, since Appellant was unresponsive, she

performed a sternum rub. Id. at 90. As she testified, when she performed

the sternum rub:

        [Appellant] lunged forward and swung his arm at me. I
        moved back in the seat away from him. And he said, “I will
        fucking kill you, don’t touch me, let me fucking tell you.” And
        I said, “I was just trying to make sure you were okay. You
        weren’t responding to me.” He was trying to get the seatbelt
        that was under his chest. And I at that point yelled to the
        driver to pull over, that we needed the police back because
        the patient was being combative.

Id. at 90-91.

      Officer Godino testified that he and Officer Brown were following the

ambulance in their patrol car when “the 911 dispatcher . . . came over the

radio and . . . said that the [ambulance] is going to be pulling [over] . . . due

to [Appellant] becoming combative.”         Id. at 32-33.    As Officer Godino

testified, after the vehicles pulled over, he and Officer Brown

        entered the ambulance through the rear. We opened up the
        two barn style doors and we could observe [Appellant] now
        flailing about and trying to wiggle himself out of . . . the
        restraint system that the [EMTs use] on a stretcher to
        prevent somebody from falling out of it. And [Appellant] was
        actively trying to free himself of this stretcher and he was
        screaming profusely. And when [Appellant] saw [me] and
        Officer Brown enter the ambulance, he said, “Oh, fuck you
        guys.” And continued to scream and yell. Nothing very

                                      -6-
J-A07012-20


          specific in nature, but continued to be disorderly within the
          ambulance. So, . . . I told [Appellant], “At this time, due to
          your actions, I have to put the handcuffs back on you.” And
          at that time, I did. I took the handcuffs out and I had to
          secure [Appellant] in front. . . . And then, we assisted the
          EMTs in resecuring [Appellant] with the straps that are on the
          stretcher to try to prevent his movement from coming out of
          the stretcher.

Id. at 33-34.

        Officer Brown then stayed in the ambulance for the remainder of the

ride to the hospital. Id. at 34.

        The Commonwealth charged Appellant with aggravated assault,

resisting arrest, and disorderly conduct.2       Following a bench trial, the trial

court found Appellant guilty of resisting arrest and disorderly conduct and not

guilty of aggravated assault. See Trial Court Decision, 10/18/18, at 33-34.

        On February 6, 2019, the trial court sentenced Appellant to serve a term

of nine months of probation for the resisting arrest conviction and to serve a

consecutive term of nine months of probation for the disorderly conduct

conviction. N.T. Sentencing, 2/6/19, at 17. Following the denial of Appellant’s

post-sentence motion, Appellant filed a timely notice of appeal.         Appellant

numbers five claims in his brief:

          [1.] Did the Commonwealth present sufficient evidence at
          trial to support [Appellant’s] disorderly conduct conviction?

          [2.] Was [Appellant’s] conviction for disorderly conduct
          against the weight of the evidence presented at trial?


____________________________________________


2   18 Pa.C.S.A. §§ 2702(a)(6), 5104, and 5503(a)(3), respectively.


                                           -7-
J-A07012-20


        [3.] Did the Commonwealth present sufficient evidence at
        trial that [Appellant] resisted arrest?

        [4.] Was [Appellant’s] conviction for resisting arrest against
        the weight of the evidence presented at trial?

        [5.] Do [Appellant’s] convictions for disorderly conduct and
        resisting arrest contravene public policy?

Appellant’s Brief at 5.

      First, Appellant claims that the evidence was insufficient to support his

disorderly conduct conviction.    We review Appellant's sufficiency of the

evidence challenge under the following standard:

        The standard we apply in reviewing the sufficiency of the
        evidence is whether viewing all the evidence admitted at trial
        in the light most favorable to the verdict winner, there is
        sufficient evidence to enable the fact-finder to find every
        element of the crime beyond a reasonable doubt. In applying
        the above test, we may not weigh the evidence and substitute
        our judgment for [that of] the fact-finder. In addition, we
        note that the facts and circumstances established by the
        Commonwealth need not preclude every possibility of
        innocence. Any doubts regarding a defendant's guilt may be
        resolved by the fact-finder unless the evidence is so weak
        and inconclusive that as a matter of law no probability of fact
        may be drawn from the combined circumstances. The
        Commonwealth may sustain its burden of proving every
        element of the crime beyond a reasonable doubt by means
        of wholly circumstantial evidence. Moreover, in applying the
        above test, the entire record must be evaluated and all
        evidence actually received must be considered. Finally, the
        trier of fact while passing upon the credibility of witnesses
        and the weight of the evidence produced, is free to believe
        all, part or none of the evidence.

Commonwealth v. Vargas, 108 A.3d 858, 867-868 (Pa. Super. 2014) (en

banc), quoting Commonwealth v. Brown, 23 A.3d 544, 559–560 (Pa.

Super. 2011) (en banc).


                                     -8-
J-A07012-20



      Appellant was convicted of disorderly conduct under 18 Pa.C.S.A.

§ 5503(a)(3). This section declares:

        (a) Offense defined.--A person is guilty of disorderly
        conduct if, with intent to cause public inconvenience,
        annoyance or alarm, or recklessly creating a risk thereof, he:

                                       ...

            (3) uses obscene language, or makes an obscene
            gesture[.]

18 Pa.C.S.A. § 5503(a)(3).

      On appeal, Appellant claims that the evidence was insufficient to support

his disorderly conduct conviction under Section 5503(a)(3), as his language

and gesture to Officer Godino did not rise to the level of obscenity. Appellant’s

Brief at 19. We agree.

      Our Supreme Court has explained:

        When the judiciary is required to resolve an issue concerning
        the elements of a criminal offense, its task is fundamentally
        one of statutory interpretation, and its overriding purpose
        must be to ascertain and effectuate the legislative intent
        underlying the statute. Generally, the clearest indication of
        legislative intent is the plain language of the statute itself. As
        [the Pennsylvania Supreme Court has] stated:

            To determine the meaning of a statute, a court must first
            determine whether the issue may be resolved by
            reference to the express language of the statute, which is
            to be read according to the plain meaning of the words.
            It is only when the words of the statute are not explicit
            on the point at issue that resort to statutory construction
            is appropriate. However, basic principles of statutory
            construction demand that when the words of a statute are
            clear and free from all ambiguity, the letter of it is not to
            be disregarded under the pretext of pursuing its spirit,


                                      -9-
J-A07012-20


            and legislative history may be considered only when the
            words of a statute are not explicit.

         Commonwealth v. Dellisanti, 876 A.2d 366, 369 (Pa.
         2005).     Moreover, every statute shall be construed, if
         possible, to give effect to all its provisions.

Commonwealth v. Fedorek, 946 A.2d 93, 98-99 (Pa. 2008) (corrections

and some quotations and citations omitted).

      Section 5503(a)(3) specifically prohibits the use of “obscene” language

or gestures, when the language or gestures are done “with [the] intent to

cause public inconvenience, annoyance or alarm, or recklessly creating a risk

thereof.”   18 Pa.C.S.A. § 5503(a)(3).        As this Court has explained, “for

purposes of [Pennsylvania’s] disorderly conduct statute prohibiting the use of

obscene language, language is obscene if it meets the test set forth in Miller

v. California, 413 U.S. 15 (1973).” Commonwealth v. McCoy, 69 A.3d

658, 665 (Pa. Super. 2013). Thus, language or gestures are obscene if they

satisfy the following elements:

         (a) whether “the average person, applying contemporary
         community standards” would find that the work, taken as a
         whole, appeals to the prurient interest, (b) whether the work
         depicts or describes, in a patently offensive way, sexual
         conduct specifically defined by the applicable state law, and
         (c) whether the work, taken as a whole, lacks serious literary,
         artistic, political, or scientific value.

Id., quoting Commonwealth v. Bryner, 652 A.2d 909, 912 (Pa. Super.

1995).

      Here, the evidence demonstrates that Appellant communicated multiple

profanities to Officer Godino. However, giving a person the middle finger and



                                     - 10 -
J-A07012-20



telling a person “fuck you” in an antagonistic manner does not describe sexual

conduct and does not appeal to anyone’s prurient interest. See McCoy, 69

A.3d at 666 (the defendant shouted “fuck the police” multiple times during a

funeral procession for a fallen officer; the Superior Court held that the

evidence was insufficient to support the defendant’s disorderly conduct

conviction under Section 5503(a)(3) because “there is no evidence that the

chant was intended to appeal to anyone's prurient interest nor did it describe,

in a patently offensive way sexual conduct”). Thus, the evidence is insufficient

to support Appellant’s disorderly conduct conviction.3

        Next, Appellant claims that the evidence is insufficient to support his

resisting arrest conviction.

        A person commits the crime of resisting arrest “if, with the intent of

preventing a public servant from effecting a lawful arrest or discharging any

other duty, the person creates a substantial risk of bodily injury to the public

servant or anyone else, or employs means justifying or requiring substantial

force to overcome the resistance.” 18 Pa.C.S.A. § 5104. Thus, “Section 5104

criminalizes two types of conduct intended to prevent a lawful arrest:           the

creation of a substantial risk of bodily injury to the officer or anyone else or

means      justifying   or    requiring    a   substantial   force   to   overcome.”

Commonwealth v. Soto, 202 A.3d 80, 95 (Pa. Super. 2018) (emphasis in

original). Further, as we have held, “a valid charge of resisting arrest requires
____________________________________________


3   Given our disposition, Appellant’s second numbered claim on appeal is moot.


                                          - 11 -
J-A07012-20



an underlying lawful arrest, which, in turn, requires that the arresting officer

possess probable cause.” Id. at 96 (quotations and citations omitted).

      Appellant claims that the evidence is insufficient to support his resisting

arrest conviction because:     1) “[i]t was only after [Officer Godino placed

Appellant under arrest] that [Appellant] showed any signs of resistance;” 2)

“the trial record is devoid of any evidence that [Appellant’s] actions put the

officers at substantial risk of bodily injury;” 3) Appellant’s “apparent attempt

to flee does not constitute resisting arrest;” and, 4) Appellant’s underlying

arrest was unlawful. Appellant’s Brief at 28-29. Appellant’s claims fail.

      Appellant’s first sub-claim contends that the evidence is insufficient to

support his resisting arrest conviction because he did not resist until after

Officer Godino placed him under arrest. Id. at 28. We do not understand

Appellant’s claim. Indeed, we have held that “a valid charge of resisting arrest

requires an underlying lawful arrest.” Soto, 202 A.3d at 96 (emphasis

added). Therefore, the fact that Appellant began resisting after he was placed

under arrest is a sine qua non of the crime of resisting arrest. Appellant’s first

sub-claim thus fails.

      Next, Appellant claims that his resisting arrest conviction cannot stand

because he did not “put the officers [or anyone else] at substantial risk of

bodily injury.” Appellant’s Brief at 28. This claim is frivolous. As the trial

court explained:    “[b]y precipitating a physical struggle in a temporary

crosswalk over a 45 mph highway, [Appellant] did create a substantial risk of

injury to [the officers] and the public patrons and families using the temporary

                                     - 12 -
J-A07012-20



crosswalk.” Trial Court Opinion, 10/18/18, at 19. Appellant’s claim to the

contrary is frivolous and, thus, fails.

       Appellant’s third sub-claim contends that his “apparent attempt to flee

does not constitute resisting arrest.” Appellant’s Brief at 28. However, we

have already determined that the evidence is sufficient to support the

conclusion that Appellant’s actions “create[d] a substantial risk of bodily injury

to the” officers and the public.         Thus, we need not consider whether the

evidence was also sufficient to support the alternate element of resisting

arrest – that Appellant “employ[ed] means justifying or requiring substantial

force to overcome the resistance.” See 18 Pa.C.S.A. § 5104; see also Soto,

202 A.3d at 95. Appellant’s third sub-claim is moot.

       Finally, Appellant contends that his resisting arrest conviction must be

vacated because it was not supported by a valid underlying arrest. Appellant’s

Brief at 29. This claim fails.

       Even though we have concluded that the evidence is insufficient to

support     Appellant’s    conviction    for   disorderly   conduct   under   Section

5503(a)(3), this conclusion does not mean that Appellant’s arrest was

unlawful.    To be sure, in this case there existed probable cause to arrest

Appellant for any number of crimes, including disorderly conduct under

Section 5503(a)(1).4 This is because: Appellant began swearing at Officer

____________________________________________


4 18 Pa.C.S.A. § 5503(a)(1) declares: “A person is guilty of disorderly conduct
if, with intent to cause public inconvenience, annoyance or alarm, or recklessly



                                          - 13 -
J-A07012-20



Godino and then aggressively rushed at the officer while the officer was

on-duty and engaged in a job that required him to escort families across a

45-mile-per-hour      highway; Officer         Godino   testified that, based upon

Appellant’s aggressive behavior, the officer feared for his safety; and, after

Officer Godino told Appellant to leave the middle of the highway, Appellant

said “Fuck you, I’m not going anywhere.” Appellant’s aggressive, violent, and

threatening actions – which occurred on a public highway and in the middle

of a public function – provided Officer Godino with probable cause to arrest

Appellant for (at a minimum) disorderly conduct under Section 5503(a)(1).5

As such, Appellant’s final sub-claim fails and we conclude that the evidence

was sufficient to support Appellant’s resisting arrest conviction.

       Next, Appellant claims that his resisting arrest conviction was against

the weight of the evidence. This claim is waived, as Appellant’s post-sentence

motion merely presented a boilerplate challenge to the weight of the evidence.

See Appellant’s Post-Sentence Motion, 2/12/19, at 1-3; Commonwealth v.

Holmes, 461 A.2d 1268, 1270 (Pa. Super. 1983) (en banc) (holding:               “a

____________________________________________


creating a risk thereof, he: (1) engages in fighting or threatening, or in violent
or tumultuous behavior.” 18 Pa.C.S.A. § 5503(a)(1).

5 Indeed, during trial, Appellant’s counsel admitted that there was sufficient
evidence to support Appellant’s conviction under Section 5503(a)(1). See
N.T. Trial, 3/27/18, at 124 (“And the disorderly conduct that he’s charged is
5503(a)(3). . . . If he was charged with 5503(a)(1) or 5503(a)(4),
there is no argument here. But the Commonwealth can’t get up here with
its charging document and take a square peg and try to ram it into a round
hold. They charged it.”) (emphasis added); see also id. at 124-130.


                                          - 14 -
J-A07012-20



post-verdict motion, [] that . . . ‘the verdict was against the weight of the

evidence,’ will preserve no issue for appellate review unless the motion goes

on to specify in what respect . . . why the verdict was against the weight of

the evidence”).

      Finally, Appellant claims that his conviction for resisting arrest

contravenes public policy. Appellant’s Brief at 30. According to Appellant,

“[a]llowing law enforcement officers to arrest individuals who are merely

exercising their right to free speech under the First Amendment is an

outrageous result that should not be affirmed by” the Superior Court.       Id.

This claim is frivolous.

      In Chaplinsky v. New Hampshire, the United States Supreme Court

declared:

         Allowing the broadest scope to the language and purpose of
         the Fourteenth Amendment, it is well understood that the
         right of free speech is not absolute at all times and under all
         circumstances. There are certain well-defined and narrowly
         limited classes of speech, the prevention and punishment of
         which have never been thought to raise any Constitutional
         problem. These include the lewd and obscene, the profane,
         the libelous, and the insulting or “fighting” words those which
         by their very utterance inflict injury or tend to incite an
         immediate breach of the peace. It has been well observed
         that such utterances are no essential part of any exposition
         of ideas, and are of such slight social value as a step to truth
         that any benefit that may be derived from them is clearly
         outweighed by the social interest in order and morality.
         Resort to epithets or personal abuse is not in any proper
         sense communication of information or opinion safeguarded
         by the Constitution, and its punishment as a criminal act
         would raise no question under that instrument.




                                     - 15 -
J-A07012-20



Chaplinsky v. New Hampshire, 315 U.S. 568, 571-572 (1942) (citations,

footnotes, and some quotations omitted).

       As was already explained above, the evidence in this case is sufficient

to support Appellant’s resisting arrest conviction.6   Certainly, in this case:

Appellant repeatedly swore at Officer Godino and then aggressively rushed at

the officer while the officer was on-duty and engaged in a job that required

him to escort families across a highway; Officer Godino testified that, based

upon Appellant’s aggressive behavior, the officer feared for his safety; after

Officer Godino told Appellant to leave the middle of the highway, Appellant

said “Fuck you, I’m not going anywhere;” and, after Officer Godino told

Appellant he was under arrest, Appellant began resisting the officer in the

middle of a highway, where the posted speed limit is 45 miles per hour.

Simply stated, Appellant’s aggressive actions in this case threatened to “incite

an immediate breach of the peace” and, thus, went far beyond the limits of

what the First Amendment protects. See id. As such, Appellant’s final claim

on appeal fails.

       In conclusion, we vacate Appellant’s disorderly conduct conviction.

Further, since our decision may have disturbed the trial court’s sentencing

scheme, we remand the case for resentencing.




____________________________________________


6 We need not address this public policy issue as it relates to Appellant’s
disorderly conduct convictions as we are vacating that conviction.

                                          - 16 -
J-A07012-20



      Judgment of sentence vacated.      Case remanded for resentencing.

Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/18/2020




                                - 17 -